DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The application 16240464 being examined currently, filed 01/04/2019, claims priority from provisional application 62680176, filed 06/04/2018. Accordingly, the effective filing date of the application being examined currently will be considered to be 06/04/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2019 was filed before the first action on the merits (FAOM).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 17 invokes the presumption since the limitation contains the term “means”. Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents below. 
a means for establishing discrete-time samples comprising a time-domain waveform corresponding to a received optical signal (See [0036] in specifications and Fig. 6 step 605) 
a means for comparing the time-domain waveform with a reference waveform to determine a first delay value (See [0036] in specifications and Fig. 6 step 610) 
a means for shifting the time-domain waveform using the first delay value(See [0036] in specifications and Fig. 6 step 615) 
a means for determining a remaining phase offset of the time-domain waveform to determine a second delay value comprising a fraction of a sample interval (See [0036] in specifications and Fig. 6 step 620) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 9, 12-14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morcom (US 20090091738 A1).
Regarding claim 1, Morcom teaches an automated method for determining a distance between an object and an optical receiver using a reference waveform and a regression technique, the method comprising: 
establishing discrete-time samples comprising a time-domain waveform corresponding to a received optical signal (Morcom Fig. 3; [0025] describes receiving time-domain optical signal in a controllable time window i.e. discrete-time samples) 
comparing the time-domain waveform with the reference waveform to determine a first delay value corresponding to a sample index where the time-domain waveform and the reference waveform are aligned (Morcom [0049] describes using a coarse cross-correlator to determine time delay of the reference MLS and received wave form); 
shifting the time-domain waveform using the first delay value (Morcom [0049] teaches after coarse cross-correlation the fine cross-correlator can be used, implying that the received waveform would need to be shifted to fine correlate); and 
determining a remaining phase offset of the time-domain waveform to determine a second delay value comprising a fraction of a sample interval (Morcom [0049] teaches using a fine correlator which has a finer resolution than the determination of the first delay value).

Regarding claim 2, Morcom teaches all of the limitation of claim 1 as stated above. Further, Morcom teaches:
wherein the first delay value corresponds to an integer-valued sample index from amongst the received discrete-time samples where a cross correlation between the reference waveform and the time-domain waveform is maximized .  

Regarding claim 3, Morcom teaches all of the limitation of claim 1 as stated above. Further, Morcom teaches:
comprising establishing the reference waveform including applying a distortion model to a kernel representative of a received waveform (Morcom [0055] teaches applying a phase shift to MLS to establish reference waveform).  

Regarding claim 4, Morcom teaches all of the limitation of claim 3 as stated above. Further, Morcom teaches:
comprising selecting at least one of the kernel or the distortion model at least in part using information indicative of receive channel configuration (Morcom [0055] the reference MLS is based on configuration of the high speed shuttered camera i.e. receive channel configuration).  

Regarding claim 7, Morcom teaches all of the limitation of claim 1 as stated above. Further, Morcom teaches:
comprising determining the distance between the object and the optical receiver using a sum of the first and second delay values (Morcom [0049] describes using coarse cross-correlation to find the first delay then use fine cross-correlation to add the second delay).  


wherein establishing the discrete-time samples comprises establishing an aggregated representation of multiple received optical signals (Morcom [0071] describes that the system can be used for multiple targets i.e. aggregation of multiple received optical signals).  

Regarding claim 12, Morcom teaches an electronic system for determining a distance between an object and an optical receiver using a reference waveform and a regression technique, the system comprising: 
an optical receiver including a receive amplifier circuit  (Morcom [0043] and  Fig. 2 shows photodiode array i.e. optical receiver with amplifier 62. Morcom [0059] describes that the received signal is digitized i.e. ADC circuit)
a memory circuit (Morcom [0026], [0031] describes usage of memory device); 
a control circuit coupled to the optical receiver, the ADC circuit, and the memory circuit, the control circuit configured to control the optical receiver and the ADC circuit to establish discrete-time samples comprising a time-domain waveform corresponding to Attorney Docket No. 3867.539US122 Client Ref. No. APD6484US02a received optical signal (Morcom Fig. 3; Morcom [0025] describes receiving time-domain optical signal in a controllable time window i.e. discrete-time samples), compare the time-domain waveform with the reference waveform to determine a first delay value corresponding to a sample index where the time-domain waveform and the reference waveform are aligned (Morcom , shift the time-domain waveform using the first delay value (Morcom [0049] teaches after coarse cross-correlation the fine cross-correlator can be used, implying that the received waveform would need to be shifted to fine correlate), and determine a remaining phase offset of the time- domain waveform to determine a second delay value comprising a fraction of a sample interval (Morcom [0049] teaches using a fine correlator which has a finer resolution than the determination of the first delay value).  

Regarding claim 13, Morcom teaches all of the limitation of claim 12 as stated above. Further, Morcom teaches:
wherein the first delay value corresponds to an integer-valued sample index from amongst the received discrete-time samples where a cross correlation between the reference waveform and the time-domain waveform peaks (Morcom [0049] describes using a coarse cross-correlator to determine time delay of the reference and received wave form).  

Regarding claim 14, Morcom teaches all of the limitation of claim 12 as stated above. Further, Morcom teaches:
wherein the control circuit is configured to select at least one of a kernel representative of a received waveform or a distortion model at least in part using information indicative of receive channel configuration, and to establish the reference waveform using the selection (Morcom [0055] the reference MLS is based on configuration of the high speed shuttered camera i.e. receive channel configuration). 

Regarding claim 17, Morcom teaches an electronic system for determining a distance between an object and an optical receiver using a reference waveform and a regression technique, the system comprising: 
a means for establishing discrete-time samples comprising a time-domain waveform corresponding to a received optical signal (Morcom Fig. 3; Morcom [0025] describes receiving time-domain optical signal in a controllable time window i.e. discrete-time samples); 
a means for comparing the time-domain waveform with a reference waveform to Attorney Docket No. 3867.539US123 Client Ref. No. APD6484US02determine a first delay value (Morcom [0049] describes using a coarse cross-correlator to determine time delay of the reference and received wave form); 
a means for shifting the time-domain waveform using the first delay value (Morcom [0049] teaches after coarse cross-correlation the fine cross-correlator can be used, implying that the received waveform would need to be shifted to fine correlate); and
a means for determining a remaining phase offset of the time-domain waveform to determine a second delay value comprising a fraction of a sample interval (Morcom [0049] teaches using a fine correlator which has a finer resolution than the determination of the first delay value).  


wherein the first delay value corresponds to an integer-valued sample index from amongst the received discrete-time samples where a cross correlation between the reference waveform and the time-domain waveform is maximized (Morcom [0049] describes using a coarse cross-correlator to determine time delay of the reference and received wave form).  

Regarding claim 19, Morcom teaches all of the limitation of claim 17 as stated above. Further, Morcom teaches:
wherein the means for establishing the reference waveform includes a means for applying a distortion model to a kernel representative of a received waveform (Morcom [0055] teaches applying a phase shift to MLS to establish reference waveform).  

Regarding claim 20, Morcom teaches all of the limitation of claim 17 as stated above. Further, Morcom teaches:
wherein establishing the discrete-time samples includes a means for subtracting random and pattern noise from the discrete-time samples (Morcom [0075] describes the usage of optical filter to subtract random/pattern noise).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8, 10-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morcom and Finkelstein (US 20190250257 A1).
Regarding claim 5, Morcom teaches all of the limitation of claim 4 as stated above. 
Morcom does not teach:
wherein the information indicative of a receive channel configuration includes a receive channel gain value
 However, in the same field of endeavor, Finkelstein teaches a high resolution lidar system in which the receiver configuration includes gain (Finkelstein Fig. 1; timing circuit 106 can change the gain/sensitivity of detector array 110; [0102]). Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to combine Morcom and Finkelstein to include a gain value in the receive channel configuration. The modification would be obvious since applying a known technique to a known device ready for improvement to yields predictable results.

Regarding claim 6, Morcom teaches all of the limitation of claim 4 as stated above.

wherein the selecting includes applying at least one of the kernel or the distortion model from a look-up table (LUT) corresponding to a specified receive channel configuration
 However, in the same field of endeavor, Finkelstein teaches a high resolution lidar system in which the distortion model applied using a look-up table (Finkelstein [0125] teaches that lookup tables can be used to drive a tunable filter element i.e. distortion model). Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to combine Morcom and Finkelstein to include a look-up table to apply the distortion model. The modification would be obvious since applying a known technique to a known device ready for improvement to yields predictable results.

Regarding claim 8, Morcom teaches all of the limitation of claim 1 as stated above.
Morcom does not teach:
wherein establishing the discrete-time samples includes applying a digital filter block including subtracting pattern noise using a pattern noise template 
 However, in the same field of endeavor, Finkelstein teaches a high resolution lidar system in which a digital filter block is used to remove noise  (Finkelstein processor i.e. digital filter block performs background subtraction; [0144]). Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to combine Morcom and Finkelstein to apply a digital filter to subtract noise. The 
  
Regarding claim 10, Morcom teaches all of the limitation of claim 1 as stated above.
Morcom does not teach:
comprising automatically adjusting one or more of a gain of an analog receive amplifier or a count of summed optical receive waveforms to perform automatic gain control (AGC) 
 However, in the same field of endeavor, Finkelstein teaches a high resolution lidar system in which automatic gain control is used to adjust gain of the receiver amplifier (Finkelstein Fig. 1; timing circuit 105 automatically adjusts gain of detector array 110 and [0102] describe an amplifier circuit coupled to detector array 110). Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to combine Morcom and Finkelstein to adjust gain of the receiver amplifier using automatic gain control. The modification would be obvious since applying a known technique to a known device ready for improvement to yields predictable results.
  
Regarding claim 11, Morcom teaches all of the limitation of claim 1 as stated above. 
Morcom does not teach:
comprising automatically applying a bias correction to the received optical signal prior to conversion of the received optical signal from an analog signal to a discrete-time representation
 However, in the same field of endeavor, Finkelstein teaches a high resolution lidar system in which bias correction is used for the receiver (Finkelstein Fig. 9 active recharge circuitry 902, 903 bias the receiver; [0136]). Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to combine Morcom and Finkelstein to apply bias correction to received signal before discretization. The modification would be obvious since applying a known technique to a known device ready for improvement to yields predictable results.

Regarding claim 15, Morcom teaches all of the limitation of claim 14 as stated above.
Morcom does not teach:
wherein the control circuit is configured to retrieve at least one of the kernel or the distortion model from a look-up table (LUT) corresponding to a specified receive channel configuration
However, in the same field of endeavor, Finkelstein teaches a high resolution lidar system in which the distortion model applied using a look-up table (Finkelstein [0125] teaches that lookup tables can be used to drive a tunable filter element i.e. distortion model). Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to combine Morcom and Finkelstein to include a look-up table to apply the distortion model. The modification would be obvious 

Regarding claim 16, Morcom teaches all of the limitation of claim 12 as stated above.
Morcom does not teach:
comprising a digital filter block; wherein the control circuit is configured to establish the discrete-time samples including applying the digital filter block, the applying the digital filter block including subtracting pattern noise using a pattern noise template 
 However, in the same field of endeavor, Finkelstein teaches a high resolution lidar system in which a digital filter block is used to remove noise  (Finkelstein processor i.e. digital filter block performs background subtraction; [0144]). Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to combine Morcom and Finkelstein to apply a digital filter to subtract noise. The modification would be obvious since applying a known technique to a known device ready for improvement to yields predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HWANG whose telephone number is (571)272-5297. The examiner can normally be reached Monday - Friday 8:30 - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SH/Examiner, Art Unit 3645    

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645